Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species A(i) and B(ii) claims 1-3, 5-8 and 10-12, in the reply filed on January 13, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 4, 9 and 13-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the 

form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word “said” is used in lines 3, 7 and 9.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1
	line 2, a -- : -- (colon) should be inserted after the word “of”.

	line 4, a -- : -- (colon) should be inserted after the word “comprising”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


I.	Claims 1-3, 5-7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable 

over Dal Ziliio et al. (US Patent Application Publication No. 2017/0009361 A1) in view of Lansdell et al. (US Patent Application Publication No. 2004/0040859 A1) and as evidenced by Wilson et al. (US Patent Application Publication No. 2004/0139876 A1).
	Regarding claim 1, Dal Ziliio teaches a method for electrolytically passivating a surface of silver, silver alloy, gold, or gold alloy, the method comprising the steps of 
(i) providing a substrate comprising a surface (= a substrate) [page 2, [0032]], 
(ii) providing an aqueous passivation solution (= an electroplating bath) [page 1, [0014]] comprising 
- trivalent chromium ions (= trivalent chrome salt) [page 1, [0015]], and  
- one or more than one species of carboxylic acid residue anions (= the complexing agent is preferably selected from the group consisting of carboxylic acids and carboxylate salts) [page 1, [0027]], 
(iii) contacting the substrate (= immersing the substrate in the electroplating bath) [page 2, [0034]] with said passivation solution and passing an electrical current (= applying an electrical current) [page 2, [0035]] between the substrate as a cathode (= a sample part to be plated is placed as cathode) [page 3, [0049]] and an anode (= the anodes) [page 2, [0038]] such that a passivation layer is electrolytically deposited onto said surface (= to deposit the chromium on the substrate) [page 2, [0035]], 
	wherein the trivalent chromium ions with respect to all species of carboxylic acid residue anions form a molar ratio in the range from 1:10 to 1:400 (= the molar ratio of the complexing agent to the trivalent chromium salt is from 8:1 to 15:1) [page 2, [0028]].

The method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose wherein the surface is a surface of silver, silver alloy, gold, or gold alloy.
	Dal Ziliio teaches a substrate (page 1, [0001]).
	Lansdell teaches that:
Preferably, the protective layer will be provided by applying silver or silver alloy, for example by electrodeposition, prior to application of the chromium surface finish to an article to be protected. Other metals or alloys selected from the group of gold, platinum, rhodium, indium, and ruthenium may be employed. Alternatively, a co-deposition of two or more materials including nickel, cobalt, phosphorus or rare earth materials may be employed (page 3, [0042]).

We have found when using a protective layer of silver or silver alloy that the resulting colour finish of the trivalent chromium closely matches the colour finish of hexavalent chromium. As a result, the mixing of trivalent chromium plated parts and hexavalent chromium plated parts with no visually discernible colour mis-match becomes a possibility with the present invention (page 3, [0049]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface described by Dal Ziliio with wherein the surface is a surface of silver, silver alloy, gold, or gold alloy because applying silver or silver alloy on parts prior to application of a chromium surface finish results in a colour finish of the trivalent chromium that closely matches the colour finish of hexavalent chromium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Regarding claim 2, Dal Ziliio teaches wherein the aqueous passivation solution has a pH in the range from 3.1 to 7.5 (= moreover, the electroplating bath has a pH from 4 to 7) [page 1, [0019]].
	Regarding claim 3, Dal Ziliio teaches wherein the one or more than one species of carboxylic acid residue anions are species of aliphatic carboxylic acid residue anions (page 2, [0027]).
	Regarding claim 5, Dal Ziliio teaches wherein in the passivation solution the molar ratio is in the range from 1:15 to 1:350 (= the molar ratio of the complexing agent to the trivalent chromium salt is from 8:1 to 15:1) [page 2, [0028]].
Regarding claim 6, the method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose wherein in step (i) the surface of silver alloy and gold alloy, respectively, individually comprises a total amount of silver and gold, respectively, of 55 atom-% or more, based on the total amount of atoms in the respective surface.
	Lansdell teaches that:
Silver or silver alloy may be replaced by other metals or alloys such as gold, platinum, rhodium, indium and ruthenium or a co-deposition of two or more materials including nickel, cobalt, phosphorus or rare earth materials which provide a protective layer under the final chromium deposit (page 3, [0050]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of silver alloy and gold alloy described by the Dal Ziliio combination with wherein in step (i) the surface of silver alloy and gold alloy, respectively, individually comprises a total amount of silver and gold, respectively, of 

55 atom-% or more, based on the total amount of atoms in the respective surface because:
	(i)  The limitation is optional since it further limits an optional feature (see “or” in claim 1, line 2).
	(ii)  As evidenced by Wilson, the protective coating material is chosen from among the noble metals, such as gold, palladium, platinum, rhenium, and rhodium, or alloys of them. A preferred coating material is an alloy of gold and palladium having between about 40 percent and about 80 percent gold (pages 1-2, [0009]).
	One having ordinary skill in the art can experimentally determine the amount of silver in the silver alloy and the amount of gold in the gold alloy for a particular alloy layer to achieve a protective layer under the final chromium deposit.
	Regarding claim 7, Dal Ziliio teaches wherein the aqueous passivation solution does not comprise sulfur containing compounds comprising a sulfur atom having an oxidation state below +6, boric acid (= the electroplating bath is substantially free of divalent sulphur compounds and boric acid and/or its salts and derivatives) [page 1, [0019]], phosphate ions, nitrate ions, ammonium ions (page 1, [0014] to [0018]), and chloride ions (= it is particularly preferred that the electroplating bath is (substantially) free of chloride ions) [page 2, [0031]].
	Regarding claim 10, the method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose wherein the passivation layer deposited in step (iii) comprises oxides, hydroxides, or both oxides and hydroxides of trivalent chromium.  
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Dal Ziliio combination 

teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Furthermore, a process yielding an unobvious product may nonetheless be obvious 
where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Regarding claim 12, Dal Ziliio teaches wherein in step (iii) the passivation solution has a temperature in the range from 25°C to 70°C (= the temperature during deposition is preferably from 20 to 60o C.) [page 2, [0036]].

II.	Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Ziliio et al. (US Patent Application Publication No. 2017/0009361 A1) in view of Lansdell et al. (US Patent Application Publication No. 2004/0040859 A1) and as evidenced by Wilson et al. (US Patent Application Publication No. 2004/0139876 A1) as applied to claims 1-3, 5-7, 10 and 12 above, and further in view of Chan (US Patent Application Publication No. 2009/0008259 A1).
	Dal Ziliio, Lansdell and Wilson are as applied above and incorporated herein.
Regarding claim 8, the method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose wherein in step (iii) the electrical current has a cathodic current density 

in the range from 0.5 A/dm2 to 25 A/dm2.
Dal Ziliio teaches applying an electrical current to deposit the chromium on the substrate (page 2, [0035]).
Chan teaches trivalent chromium plating:

    PNG
    media_image1.png
    233
    315
    media_image1.png
    Greyscale

(page 2, [0029] and [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical current described by Dal Ziliio with wherein in step (iii) the electrical current has a cathodic current density in the range from 0.5 A/dm2 to 25 A/dm2 because using a current density of 5-20 A/dm2 results in a chromium deposit from a trivalent chromium plating bath.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 11, the method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose wherein in step (iii) the contacting is carried out for 1 second to 1000 seconds.
	Dal Ziliio teaches that:
Though there are several publications about trivalent chrome deposition there is still a need for a commercial system which allows to plate consistent thick chrome deposits of thicknesses between 0.1 and 300 µm, with are dense and uniform, and show corrosion resistance, hardness and wear properties equivalent to a deposit made out of a CrO3 based electrolyte (page 1, [0011]).

 	It was therefore an object of the present invention to provide an electroplating bath which provides chromium layers with a dense and uniform structure of a thickness which makes the layers usable for high wear and/or corrosion resistance (page 1, [0012]).

Chan teaches trivalent chromium plating:

    PNG
    media_image1.png
    233
    315
    media_image1.png
    Greyscale

(page 2, [0029] and [0030]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the contacting described by Dal Ziliio with wherein in step (iii) the contacting is carried out for 1 second to 1000 seconds because Dal Ziliio teaches an electroplating bath which provides chromium layers with a dense and uniform structure of a thickness which makes the layers usable for high wear and/or corrosion resistance, where thick chrome deposits of thicknesses between 0.1 and 300 µm are dense and uniform, and show corrosion resistance, hardness and wear properties equivalent to a deposit made out of a CrO3 based electrolyte, where Chan teaches that thicknesses of 0.1-1 µm are electroplated in 2-6 mins from a trivalent chromium plating bath.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	SU 1682412 is cited to teach an electrolyte used mainly for components that are coated with Ag or its alloys (abstract). 

	Hagans et al. (“Chromate Conversion Coatings,” ASM Handbook (1994), Vol. 5, pp. 405-411) is cited to teach that chromate conversion coatings on silver is common (page 405, Table 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 4, 2022